UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-32508 LUCAS ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-2660243 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3555 Timmons Lane, Suite 1550, Houston, Texas 77027 (Address of principal executive offices) (Zip Code) (713) 528-1881 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of each class Number of Shares Common Stock, par value $0.001 per share 34,958,663 (as of November 7, 2014) LUCAS ENERGY, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2014 and March 31, 2014 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2014 and 2013 and six months ended September 30, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows for the six months ended September 30, 2014 and 2013 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 23 ITEM 4. Controls and Procedures 23 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 24 ITEM 1A. Risk Factors 24 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Mine Safety Disclosures 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 28 SIGNATURES 28 EXHIBIT INDEX 29 2 PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LUCAS ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, March 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts Receivable Inventories Other Current Assets Total Current Assets Property and Equipment Oil and Gas Properties (Full Cost Method) Other Property and Equipment Total Property and Equipment Accumulated Depletion, Depreciation and Amortization ) ) Total Property and Equipment, Net Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Common Stock Payable Accrued Expenses Current Portion of Long-Term Notes Payable Total Current Liabilities Asset Retirement Obligation Long-Term Notes Payable, net of current portion - Commitments and Contingencies (see Note 10) Stockholders' Equity Preferred Stock Series A, 2,000 Shares Authorized of $0.001 Par, 2,000 Shares Issued and Outstanding Common Stock, 100,000,000 Shares Authorized of $0.001 Par, 33,463,584 Shares Issued and 33,426,684 Outstanding Shares at September 30, 2014 and 30,018,081 Issued and 29,981,181 Outstanding Shares at March 31, 2014, respectively Additional Paid in Capital Accumulated Deficit ) ) Common Stock Held in Treasury, 36,900 Shares, at Cost ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 LUCAS ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended September 30, September 30, Operating Revenues Crude Oil $ Natural Gas - Total Revenues $ Operating Expenses Lease Operating Expenses Severance and Property Taxes Depreciation, Depletion, Amortization, and Accretion General and Administrative Total Expenses Operating Loss $ ) $ ) $ ) $ ) Other Expense (Income) Interest Expense Other Expense (Income), Net ) ) Total Other Expenses Loss Before Income Taxes $ ) $ ) $ ) $ ) Income Tax Expense - - Net Loss $ ) $ ) $ ) $ ) Net Loss Per Share Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 LUCAS ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Six Months Ended September 30, Cash Flows from Operating Activities Net Loss $ ) $ ) Adjustments to reconcile net losses to net cash used in operating activities: Depreciation, Depletion, Amortization and Accretion Share-Based Compensation Amortization of Discount on Notes Amortization of Deferred Financing Costs Settlement of Debt ) ) Gain on Sale of Property and Equipment ) - Changes in Components of Working Capital and Other Assets Accounts Receivable Inventories - ) Other Current Assets ) Accounts Payable, Accrued Expenses and Interest Payable Advances from Working Interest Owners - ) Net Cash Used in Operating Activities ) ) Investing Cash Flows Additions of Oil and Gas Properties ) ) Proceeds from Sale of Oil and Gas Properties - Additions of Other Property and Equipment ) ) Proceeds from Sale of Other Property and Equipment Net Cash Used in Investing Activities ) ) Financing Cash Flows Net Proceeds from the Sale of Common Stock Proceeds from Issuance of Notes Payable - Change in Restricted Cash to be used in Financing Activities - ) Deferred Financing Costs ) ) Repayment of Borrowings ) ) Net Cash Provided by Financing Activities Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of the Period Cash and Cash Equivalents at End of the Period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 LUCAS ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - GENERAL History of the Company. Incorporated in Nevada in December 2003 under the name Panorama Investments Corp., the Company changed its name to Lucas Energy, Inc. effective June 9, 2006. The accompanying unaudited interim condensed consolidated financial statements of Lucas Energy, Inc., together with its subsidiary (collectively, "Lucas" or the "Company") have been prepared in accordance with accounting principles generally accepted in the United States and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Lucas's annual report filed with the SEC on Form 10-K for the year ended March 31, 2014.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the condensed consolidated financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year 2014 as reported in the Form 10-K have been omitted. The Company's fiscal year ends on the last day of March of the calendar year.The Company refers to the twelve-month periods ended March 31, 2015 and 2014 as its 2015 and 2014 fiscal years, respectively. NOTE 2 – LIQUIDITY At September 30, 2014, the Company’s Total Current Liabilities of $9.8 million exceeded its Total Current Assets of $1.1 million, resulting in a working capital deficit of $8.7 million.At March 31, 2014, the Company’s total current liabilities of $4.6 million exceeded its total current assets of $1.6 million, resulting in a working capital deficit of $3.0 million.The $5.7 million increase in the working capital deficit is primarily related to approximately $5.5 million of the long-term portion of the Company’s Note Payable becoming current and a $0.2 million reduction in cash due to the payment of expenses with funds raised through the sale of equity and the amended loan agreement described below. On April 21, 2014, the Company closed a registered direct offering of $2,000,000 (approximately $1.8 million net, after deducting commissions and other expenses) of securities, representing 3,333,332 units, each consisting of one share of common stock and 0.50 of one warrant to purchase one share of common stock at an exercise price of $1.00 per share to certain institutional investors (see “Note 7. Stockholders’ Equity”).The Company used the funds raised in the offering to pay expenses related to lease operating, workover activities and for general corporate purposes, including general and administrative expenses. On April 29, 2014 and effective March 14, 2014, the Company entered into an amended loan agreement relating to its long-term note, which had a balance of approximately $7.3 million as of March 14, 2014.Pursuant to the amended long-term note, we restructured the repayment terms to defer monthly amortizing principal payments which began on March 13, 2014, during the period from April 13, 2014 through September 13, 2014 (see “Note 6. Notes Payable”). The Company believes the value of its undeveloped acreage provides a continued ability to access the capital markets in both equity and debt, which provides a sufficient means to conduct its current operations, meet its contractual obligations and undertake a forward outlook on future development of its current fields. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company has provided a discussion of significant accounting policies, estimates and judgments in its 2014 Annual Report.There have been no changes to the Company’s significant accounting policies since March 31, 2014. 6 NOTE 4 – PROPERTY AND EQUIPMENT Oil and Gas Properties Lucas uses the full cost method of accounting for oil and gas producing activities. Costs to acquire mineral interests in oil and gas properties, to drill and equip exploratory wells used to find proved reserves, and to drill and equip development wells including directly related overhead costs and related asset retirement costs are capitalized.Properties not subject to amortization consist of acquisition, exploration and development costs, which are evaluated on a property-by-property basis. Amortization of these unproved property costs begins when the properties become proved or their values become impaired and the corresponding costs are added to the capitalized costs subject to amortization.Costs of oil and gas properties are amortized using the units of production method. Amortization expense calculated per equivalent physical unit of production amounted to $36.30 per barrel of oil equivalent (“BOE”) for the three months ended September 30, 2014, and was $37.53 per BOE for the three months ended September 30, 2013.Amortization expense calculated per equivalent physical unit of production amounted to $36.32 per BOE for the six months ended September 30, 2014, and was $36.46 per BOE for the six months ended September 30, 2013. In applying the full cost method, Lucas performs an impairment test (ceiling test) at each reporting date, whereby the carrying value of property and equipment is compared to the “estimated present value,” of its proved reserves discounted at a 10-percent interest rate of future net revenues, based on current economic and operating conditions at the end of the period, plus the cost of properties not being amortized, plus the lower of cost or fair market value of unproved properties included in costs being amortized, less the income tax effects related to book and tax basis differences of the properties. The price used in the ceiling test is the simple average first of the month price for the prior 12 months.If capitalized costs exceed this limit, the excess is charged as an impairment expense. As of September 30, 2014, no impairment of oil and gas properties was indicated. All of Lucas's oil and gas properties are located in the United States.Below are the components of Lucas's oil and gas properties recorded at: September 30, March 31, Proved leasehold costs $ $ Costs of wells and development Capitalized asset retirement costs Total oil and gas properties Accumulated depreciation and depletion ) ) Net capitalized costs $ $ On August 26, 2014, the Company signed a binding participation agreement with Oak Valley Resources, LLC ("OVR"), to jointly develop the Company's Karnes County, Texas acreage in the Eagle Ford shale formation.At closing on August 31, 2014, Lucas received $444,285 for a 50% working interest on approximately 400 acres. OVR will manage the drilling of the wells and each company will bear 50% of the drilling and completion costs.Once the wells are on production and initial oil sales begin, all revenues and operating costs will also be split between the parties on a 50% basis each. The first well is expected to be spudded in early January 2015. The joint venture expects to drill a minimum of two wells on the property. On September 2, 2014, Lucas obtained a new lease and was able to increase its Eagle Ford shale working interest share in certain Gonzales County, Texas properties from 15% to 100%.As a result, we capitalized approximately $228,000 in leasehold costs. NOTE 5 – ASSET RETIREMENT OBLIGATIONS The following table presents the reconciliation of the beginning and ending aggregate carrying amounts of long-term legal obligations associated with the retirement of oil and gas property and equipment for the six-month period ended September 30, 2014.Lucas does not have short-term asset retirement obligations as of September 30, 2014. 7 Carrying amount at beginning of period - March 31, 2014 $ Accretion Carrying amount at end of period - September 30, 2014 $ NOTE 6 – NOTE PAYABLE Effective on August 13, 2013, Lucas entered into a Letter Loan Agreement with Louise H. Rogers (the “Letter Loan”). In connection with the Letter Loan and a Promissory Note entered into in connection therewith, Ms. Rogers loaned the Company $7.5 million (the “Loan”). The Loan accrues interest at the rate of 12% per annum (18% upon the occurrence of an event of default), can be prepaid by Lucas at any time without penalty after November 13, 2013 and is due and payable on August 13, 2015, provided that $75,000 in interest only payments were due on the Loan during the first six months of the term (which were escrowed by Lucas) and beginning on March 13, 2014, Lucas was required to make monthly amortization principal payments equivalent to the sum of fifty-percent of the Loan during months seven through twenty-four of the term (which requirement has since been modified by the amendment described below). An escrow deposit of $450,000 for the first six months interest was recorded as restricted cash within the balance sheet, with no balance outstanding on the balance sheet as of September 30, 2014.Lucas is also required to make mandatory prepayments of the loan in the event the collateral securing the Loan does not meet certain thresholds and coverage ratios. The repayment of the Loan is secured by a security interest in substantially all of Lucas’s assets which was evidenced by a Security Agreement and a Mortgage, Deed of Trust, Assignment, Security Agreement, Financing Statement and Fixture Filing. Lucas agreed to pay a $15,000 quarterly administrative fee in connection with the Loan and grant the administrator a warrant to purchase up to 279,851 shares of Lucas’s common stock at an exercise price of $1.35 per share and a term continuing until the earlier of (a) August 13, 2018; and (b) three years after the payment in full of the Loan.On August 16, 2013, a portion of the funds raised in connection with the Loan were used to repay $3.25 million in outstanding notes issued in April and May 2013.The Company also capitalized approximately $480,000 in deferred financing costs in relation to expenses incurred in the execution of the Letter Loan. The Company recorded the fair value of warrants issued in connection with the Note Payable as a discount on the Note and amortizes the discount through non-cash interest expense using the effective interest method over the term of the debt.The fair value of the 279,851 Letter Loan warrants was recorded as a $127,963 debt discount, of which, $74,648 has been amortized as of September 30, 2014. Effective on April 29, 2014, the Company entered into an Amended Letter Loan Agreement (the “Amended Letter Loan”) and Amended and Restated Promissory Note (the “Amended Note”), each effective March 14, 2014, in connection with the Letter Loan.Pursuant to the Amended Letter Loan and Amended Note, we restructured the repayment terms of the original Letter Loan and Promissory Note to defer monthly amortizing principal payments which began on March 13, 2014, during the period from April 13, 2014 through September 13, 2014, during which six month period interest on the Amended Note accrued at 15% per annum (compared to 12% per annum under the terms of the original Promissory Note). Beginning on October 13, 2014, the interest rate of the Amended Note returned to 12% per annum and weare required to pay the monthly amortization payments in accordance with the original repayment schedule (which total approximately $205,000 to $226,000, depending on the due date), as well as additional principal amortization payments of approximately $266,000 every three months (beginning October 13, 2014, and ending on July 13, 2015) until maturity, with approximately $3.87 million due on maturity, which maturity date remains August 13, 2015. Additionally, we agreed to pay all legal expenses of the lender related to the amendments and agreed to (i) pay $25,000 and (ii) issue 75,000 shares of restricted common stock, to Robertson Global Credit, LLC (“Robertson”), the administrator of the Loan, as additional consideration for the modifications. Should we opt to prepay the Amended Note prior to the maturity date, we are required to pay an exit fee equal to the advisory fees of approximately $15,000 per quarter that would have been due, had the note remained outstanding through maturity. 8 The Amended Note still has an August 31, 2015 maturity date; therefore, the outstanding balance of the Note Payable is $7,226,650 (net of the remaining $53,315 note discount) and listed as a current liability in the balance sheet as of September 30, 2014. The Company capitalized approximately $80,000 in additional deferred financing costs in relation to expenses incurred in connection with the execution of the Amended Letter Loan.Together with the initial Letter Loan and the Amended Letter Loan, the Company has paid $1,072,581 in cash interest and amortized approximately $302,527 in deferred financing cost as of September 30, 2014. NOTE 7 – STOCKHOLDERS' EQUITY Preferred Stock As of September 30, 2014, Lucas had 2,000 shares of Series A Convertible Preferred Stock issued and outstanding.Each share of the Series A Convertible Preferred Stock is convertible into 1,000 shares of the Company’s common stock and has no liquidation preference and no maturity date.Additionally, the conversion rate of the Series A Convertible Preferred Stock adjusts automatically in connection with and in proportion to any dividends payable by the Company in common stock. Common Stock The following summarizes Lucas's common stock activity during the six-month period ended September 30, 2014: Common Shares Issued Amount (a) Per Share Shares Treasury Outstanding Balance at March 31, 2014 ) Registered Direct Unit Offering $ $ - Restricted Stock Consideration - Share-Based Compensation - Balance at September 30, 2014 ) (a) Net proceeds or fair market value on grant date, as applicable. On April 15, 2014, the Company agreed to sell an aggregate of 3,333,332 units to certain institutional investors at a purchase price of $0.60 per unit or $2 million in aggregate, with each unit consisting of one share of common stock (the “Shares”) and 0.50 of a warrant to purchase one share of the Company’s common stock at an exercise price of $1.00 per share and a term of five years (the “Warrants”, and collectively with the Shares, the “Units”).On April 21, 2014, the offering closed, and the Company subsequently received an aggregate of $2,000,000 in gross funding and a net of approximately $1.8 million (after deducting associated legal and placement agent fees).In total, the Company sold 3,333,332 shares of common stock and warrants to purchase 1,666,666 shares of common stock.The Company used the funds raised in the offering to pay expenses related to lease operating, workover activities and for general corporate purposes, including general and administrative expenses. On April 29, 2014, in connection with our entry into the Amended Letter Loan Agreement (see “Note 6. Notes Payable”), we agreed to issue 75,000 shares of restricted common stock at a purchase price of $0.63 per share (the closing sales price of the Company’s common stock on April 29, 2014), to Robertson Global Credit, LLC (“Robertson”), the administrator of the Loan, as additional consideration for the modifications.The listing of the shares was formally approved by the NYSE MKT LLC on May 8, 2014 and subsequently issued to Robertson on May 16, 2014. 9 See Note 9 – Share-Based Compensation for information on common stock activity related to Share-Based Compensation, including shares granted to the board of directors, officers, employees and consultants. Warrants During the six months ended September 30, 2014, no warrants were exercised or cancelled.As discussed above, the Company granted warrants to purchase 1,666,666 shares with an exercise price of $1.00 per share and a term of five years in connection with the sale of units in the Company’s unit offering in April 2014.The warrants are treated as an equity instrument since the exercise price and shares are known and fixed at the date of issuance, and no other clause in the agreement requires the warrants to be treated as a liability. The following is a summary of the Company's outstanding warrants at September 30, 2014: Warrants Exercise Expiration Intrinsic Value at Outstanding Price ($) Date September 30, 2014 (1
